MEMORANDUM **
In these consolidated petitions, Mukesh Chand, his wife Sangeeta Chand, and their son Melvin Chand, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) orders denying their motions to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo constitutional questions, including claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, *834791-92 (9th Cir.2005). We deny the petitions for review.
We agree with the BIA’s conclusion that petitioners failed to establish that their former attorneys’ alleged ineffective assistance resulted in prejudice, and thus their claims of ineffective assistance of counsel fail. See id. at 793-94 (to prevail on an ineffective assistance of counsel claim a petitioner must demonstrate prejudice).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.